UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6181


SHAHEEN CABBAGESTALK,

                        Petitioner – Appellant,

          v.

WARDEN J. MCFADDEN,

                        Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:14-cv-04690-RMG)


Submitted:   May 19, 2015                        Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shaheen Cabbagestalk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Shaheen Cabbagestalk seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing       this     28     U.S.C.    §       2254     (2012)    petition      without

prejudice.       The order is not appealable unless a circuit justice

or    judge   issues      a    certificate         of     appealability.       28    U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent     “a       substantial      showing        of     the   denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,       537    U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Cabbagestalk has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with       oral   argument       because     the    facts   and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3